DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 15-25 in the reply filed on 6/3/22 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/21 are considered by the examiner.
Drawings
The drawing submitted on 1/14/21 has been received.
Claim Interpretation
***quotation of the firs
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirakawa et al. (US Publication 2010/0255359).
Regarding claim 15, the Hirakawa et al. reference discloses a method of mitigating a venting and/or thermal runaway event of an electrochemical cell, the method comprising: reducing a pressure and temperature of a gas emitted from the electrochemical cell such that the temperature of the gas is less than an auto-ignition temperature of the gas ([009]) and flowing the gas at the reduced pressure ([0047]) and temperature ([0051]) through an outlet of an enclosure that the electrochemical cell is located in.  
Claim(s) 15, 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (JP 2005322434).
Regarding claim 15, the Suzuki et al. reference discloses a method of mitigating a venting and/or thermal runaway event of an electrochemical cell (overcharge), the method comprising reducing a pressure and temperature of a gas emitted from the electrochemical cell such that the temperature of the gas is less than an auto-ignition temperature of the gas (prevention of overheating; [0012]) and flowing the gas at the reduced pressure and temperature through an outlet of an enclosure that the electrochemical cell is located in ([0005]).  
Regarding claim 19, the Suzuki reference discloses further comprising flowing the gas through a tortuous flow path between the interior chamber of the enclosure and the outlet (Fig. 1, component 94).  
Regarding claim 20, the Suzuki reference discloses further comprising redirecting the gas from a predetermined venting direction of the electrochemical cell towards an inlet to the flow path extending from the interior chamber to the outlet (into 42 and towards 94).  
Regarding claim 21, the Suzuki reference discloses reducing the pressure and the temperature of the gas includes flowing the gas through at least one flow restriction (66).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 22, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Suzuki (JP 2005322434) in view of the Stobich et al. (WO2014053623).
Regarding claims 16 and 22, the Suzuki reference discloses the claimed invention above and further incorporated herein. The Suzuki reference is silent in disclosing  further comprising exposing the gas emitted from the electrochemical cell to at least one catalyst upstream from the flow restrictor prior to flowing the gas through the outlet. However, the Stobich et al. reference comprising exposing the gas emitted from the electrochemical cell to at least one catalyst upstream from the flow restrictor prior to flowing the gas through the outlet (Fig. 2 incorporated into Fig. 1) in order to prevent toxic gases generated in the event of a fire of the rechargeable battery are partly absorbed by the expandable graphite or converted into a more harmless gas. Therefore, it would have been obvious before the effective date of the invention to incorporate at least one catalyst upstream from the flow restrictor prior to flowing the gas through the outlet disclosed by the Stobich et al. reference for the battery that exhaust waste gas out of the battery disclosed by the Suzuki reference to prevent environmental hazards or unsafe environment for the user.
Regarding claim 22, the Suzuki in view of the Stobich reference discloses the claimed invention above and incorporated herein. The Suzuki in view of the Stobich reference is silent in disclosing exposing the gas emitted from the electrochemical cell to at least one catalyst downstream from the flow restrictor prior to flowing the gas through the outlet. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the catalyst downstream from the restrictor, since it has been held that rearranging parts of an invention involved only routine skill in the art MPEP 2144.04 VI
Regarding claim 17 and 18, the Suzuki in view of the Stobich reference discloses the pressure of the gas is reduced by a factor between or equal to 5 and 20, and the temperature is  reduced by a factor between or equal to 2 and 5. However, the Suzuki in view of the Stobich reference discloses reducing the temperature and pressure in order to reduce flammability. Therefore, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
 In the event that the combination does not teach the reduction of pressure and temperature with sufficient specificity, it would have been obvious, absent a showing of criticality or unexpected results.
Regarding claim 25, the Suzuki in view of the Stobich reference discloses graphite to be the catalyst. Graphite can catalyze lithium. 

Allowable Subject Matter
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeKeuster et al.  (US Patent 9,614,210).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725